                Case 1:19-cv-04650-AJN Document 10 Filed 05/28/19 Page 1 of 1


                                                                Littler Mendelson, P.C.
                                                                900 Third Avenue
                                                                New York, NY 10022.3298




                                                                Michael A. Weber
                                                                212.583.2660 direct
                                                                212.583.9600 main
May 28, 2019                                                    212.898.1201 fax
                                                                mweber@littler.com




VIA ECF

Hon. Alison J. Nathan
United States District Court
Southern District of New York
40 Foley Square
New York, NY 10007

Re:      Fox , et al v. Starbucks Corp. 19-CV-4650 (AJN)

Dear Judge Nathan:

This firm represents Defendant Starbucks Corporation in the above referenced action.
Defendant respectfully requests that their deadline to respond to Plaintiff’s Complaint be
extended from June 14, 2019 to July 12, 2019. This firm was recently retained by Defendant
and seeks additional time to investigate the allegations in the Complaint. This request will not
affect any future deadlines. This is Defendant’s first request for an extension of time, and
Plaintiff’s counsel consents to this request.

Respectfully submitted,

/s/ Michael Weber

Michael Weber


cc:      All Counsel (via ECF)



SO ORDERED:


_____________________________
Hon. Alison J. Nathan




  littler.com
